Citation Nr: 9918615
Decision Date: 09/23/99	Archive Date: 11/08/99

DOCKET NO. 94-24 572               DATE SEP 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

ORDER

The following correction is made in a decision issued by the Board
in this case on July 7, 1999:

On page 19, line 12, "left ear" is corrected to read "right ear".

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals




Citation Nr: 9918615  
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-24 572 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) to the left upper arm, Muscle 
Group V, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound (SFW) scar of the left side of the 
back.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities.

6.  Whether a timely notice of disagreement (NOD) was filed 
from an April 1993 rating decision that denied service 
connection on a direct basis for a right eye condition.


REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from July 1944 to September 
1945, when he received a medical discharge.  During combat in 
France in March 1945, the appellant was struck in the left 
side of the face with grenade fragments and he was also 
struck with shell fragments in the left arm and left back.  
He subsequently suffered the anatomic loss (enucleation) of 
his left eye later that same month.  This matter comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
(hereinafter RO) which, in part, denied increased evaluations 
for right ear hearing loss, tinnitus, residuals of the shell 
fragment wound (SFW) to the left arm, and SFW scar of the 
left side of the back, as well as the appellant's claim of 
entitlement individual unemployability.  The appellant is 
also appealing the RO's finding that his appeal of the denial 
of service connection for a right eye condition was untimely.

The Board remanded the claims concerning the SFW of the left 
arm and the individual unemployability to the RO in November 
1996; appeals as to the other claims were perfected 
subsequent to the remand.  The case has now been returned to 
the Board for appellate review.

The appellant's right eye claim and his claim of individual 
unemployability due to service-connected disabilities is 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal as to these issues has been 
obtained by the RO.

2.  The appellant's right ear hearing loss disability is 
manifested by Level I hearing acuity in the right ear.

3.  The appellant's hearing acuity in the left, non-service-
connected ear is considered normal for rating purposes. 

4.  The appellant's tinnitus is currently manifested by 
subjective complaints of the sound of crickets and high 
pitched squealing in the ears, along with a constant hum.

5.  The appellant's tinnitus does not present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.

6.  The appellant is right-handed.

7.  Residuals of a SFW of the left upper arm result in 
moderate injury involving Muscle Group V and mild median 
nerve paralysis,

8.  The appellant has a scar located near his left scapula 
that is approximately one centimeter long.  It is nontender, 
soft and not attached to the underlying musculature.  The 
scar has not been shown to cause exudation or constant 
itching, extensive lesions, or marked disfigurement.  
Limitation of function has not been demonstrated.

9.  A claim of entitlement to service connection for a right 
eye disorder was denied by the RO in a rating decision dated 
in April 1993.  The appellant timely appealed that denial in 
May 1993.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for a right ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 
4.86, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 64 Fed. 
Reg. 25202, 25207 (May 11, 1999);VAOPGCPREC 32-97, 62 Fed. 
Reg. 63605 (1997).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.87a, Diagnostic Code 6260 (1998); 64 Fed. Reg. 
25202 (May 11, 1999).

3.  The schedular criteria for a rating of 20 percent for 
residuals of a shell fragment wound of the left arm, with 
Muscle Group V involvement, have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.54, 4.55, 4.56, 4.59, 4.71 Plate I, 4.73, 
4.118, 4.124a, Diagnostic Codes 5305, 7803-7805, 8515 (1998).  

4.  The schedular criteria for a compensable evaluation for a 
scar of the left side of the back have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1-4.14, 4.20, 4.31, 4.48, 4.118, Diagnostic 
Codes 7803-7806 (1998).

5.  The appellant submitted a timely Notice of Disagreement 
from the May 1993 RO decision which denied his claim for 
service connection for a right eye disorder; thus, the 
decision is not final.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.109(b), 20.200, 20.201, 
20.302, 20.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims.

The Board initially notes that, generally, claims for 
increased evaluations are considered to be well-grounded.  A 
claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although 38 C.F.R. § 4.2 requires that the whole recorded 
history be reviewed to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current evidence of the severity of the 
right ear hearing loss and the tinnitus is found in the 
January 1997 VA audiometric examination report.  The record 
also includes the VA reports from a January 1997 social and 
industrial survey, a January 1997 general medical 
examination, an October 1997 muscles examination and an 
October 1997 neurologic examination.

A.  Hearing Loss.

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 10 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  
38 C.F.R. § 4.85, Part 4 Diagnostic Codes 6100-6110.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

On the authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
45
60
LEFT
N/A
15
20
30
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 94 percent in the left ear.

The January 1997 VA audiometric testing findings result in a 
corresponding designation of Level II hearing acuity in the 
right ear and Level I hearing acuity in the left ear (which 
is not service-connected).  Pursuant to these findings, the 
RO assigned a disability evaluation of zero percent which the 
appellant contends is insufficient.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record simply does not support a compensable 
evaluation for his right ear hearing loss disability.  As 
previously noted, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  It is also noted 
that, where service connection is in effect for defective 
hearing in only one ear, in the absence of complete bilateral 
deafness, the nonservice connected ear is considered normal.  
38 U.S.C.A. § 1160; VAOPGCPREC 32-97 62 Fed. Reg. 62605 
(1997); (Precedent Opinion of the General Counsel of the VA).  
See also 64 Fed. Reg. 25202, 25207 (May 11, 1999).  In this 
case, there is no evidence of complete deafness in the left 
ear; the January 1997 audiometric testing demonstrated the 
appellant's left ear hearing loss to be no more than mild.  
Moreover, even considering the rating to be assigned if the 
nonservice connected ear was rated, i.e., Level I, the same 
rating would apply.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level II for one ear and Level I 
for the other.  Under current regulations, a zero percent 
rating is yielded by the January 1997 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation his right ear hearing loss disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 

B.  Tinnitus.

A review of the file reveals that the veteran is service-
connected for tinnitus, currently evaluated as 10 percent 
disabling.  Under Diagnostic Code 6260, a 10 percent 
evaluation is warranted for persistent tinnitus which results 
from head injury, concussion, or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  This is the maximum schedular 
evaluation for such disability.

However, current VA regulations provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

VA audiology and audio-ear examination reports dated in 
January 1997 reported that the appellant described the 
tinnitus as being like a hum in his head, as well as an 
intermittent creaking noise and a high-pitched squeal in his 
ears.  He reported that the tinnitus was constant and that it 
interfered with his sleep.  Physical examination revealed 
that the auricles, external canals, tympanic membranes, 
tympani and mastoid were all normal.  There was no active ear 
disease.

Upon review of the evidence of record, including statements 
from the appellant, there is simply no evidence to warrant an 
evaluation in excess of 10 percent for the appellant's 
service-connected tinnitus.  He is currently assigned the 
maximum schedular evaluation for such disability, and there 
is no evidence of record demonstrating significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or frequent 
hospitalizations attributable to his tinnitus to warrant an 
extraschedular evaluation in excess of 10 percent.  38 C.F.R. 
§ 3.321(b).  Specifically, the current record reflects no 
claim of interference with employment.  Moreover, there is no 
evidence of record of any hospitalizations attributable to 
the appellant's service-connected tinnitus.  Thus, the Board 
finds that the schedular criteria for a rating in excess of 
the currently assigned 10 percent disability evaluation are 
not met.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.

C.  SFW, left arm.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
medical examination conducted in October 1997 reflects that 
the appellant is right-handed.  Furthermore, the appellant 
testified at his May 1992 personal hearing that he was right-
handed.  See Hearing Transcript p. 3.  Thus, the rating for 
the left arm is to be made on the basis of that upper 
extremity being the minor extremity.  In addition, the 
current rating has been in effect for more than 20 years and 
therefore is protected from reduction.  38 C.F.R. § 3.951.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306).  See 38 C.F.R. 
§ 4.55(b) (1998).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.55(f) (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions." Id. at 262.  
Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(a).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries are classified as slight, 
moderate, moderately severe or severe pursuant to 38 C.F.R. 
§ 4.56.  A slight disability of the muscles is defined as a 
simple wound of muscle without debridement or infection.  A 
history of superficial wound with brief treatment and return 
to duty.  Healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  Objective 
findings include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles is defined by 38 C.F.R. 
§ 4.56 as a through and through or deep penetrating wound of 
a relatively short track by single bullet or small shell 
fragment.  Findings usually include relatively small entrance 
and exit scars, indicating a relatively short track of the 
missile.  There are often signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
loss of power or lowered threshold of fatigue, particularly 
after average use, affecting the particular functions 
controlled by the injured muscles.

A moderately severe disability of the muscles would be the 
consequence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity.  The entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe injury as defined is one which would result from a 
through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, 
or explosive effects of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, or 
intermuscular binding and scarring.  Residual disability 
would include extensive, ragged depressed and adherent scars; 
indicating wide damage to muscle groups in missile track; 
palpation showing loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function; 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.

During combat in France in March 1945, the appellant was 
struck in the left arm with shell fragments.  The RO 
subsequently rated the wound as involving muscle damage to 
Group V, including the biceps.  The damage to Muscle Group V 
was evaluated as moderate which resulted in a 10 percent 
rating under Diagnostic Code 5305.

The appellant testified during his May 1992 personal hearing 
at the RO that his left hand shook if he were holding 
something and that it did not work when it got tired.  See 
Hearing Transcript p. 3.  The appellant subsequently 
testified at his September 1993 personal hearing at the RO 
that the problem with his left arm was that the hand was numb 
and that he had never had muscle control in his left arm 
which was getting weaker over the years.  See Hearing 
Transcript pp. 4-5.

The appellant underwent a VA general medical examination in 
January 1997; the examiner stated that there was a palpable 
foreign body in the medial aspect of the left arm in the 
biceps.  The examiner stated that the left arm demonstrated a 
normal range of motion and that the left hand demonstrated a 
decreased grip.  

During a VA muscles examination conducted in October 1997, 
the appellant complained of some pain in the left arm  that 
he described as mild and intermittent in nature.  He stated 
that he could not flex his biceps muscle well and complained 
of some occasional numbness in the area.  He further stated 
that he was still able to use the arm with good range of 
motion  and without fatigability or incoordination during the 
episodes of minimal numbness.  The appellant reported that he 
was able to ride his bicycle without difficulty and that his 
symptoms had not really impaired function.  He stated that 
his symptoms had not really changed over the years and that 
he was not aware of any specific limitations from the left 
arm wound.  

On physical examination, the appellant demonstrated obvious 
use of the left arm and there was no identifiable scar.  The 
appellant demonstrated a 5/5 grip bilaterally.  Normal 
coordination in the hands was noted with normal opposition of 
the thumb to each finger and normal grip with no interference 
of normal function and normal function in each digit.  The 
range of motion of both elbows was 125 degrees with full 
extension.  Each shoulder demonstrated 180 degrees of forward 
elevation and abduction.  The examiner stated that there was 
no obvious atrophy of the biceps muscle on either side, 
although the appellant appeared to be able to flex the left 
biceps muscle as well as the right.  Sensation was normal 
bilaterally and there was no evidence of pain on motion in 
either arm.  There was no evidence of muscle damage but there 
was some slight decrease in strength in the left arm with no 
decrease in range of motion or numbness demonstrated.  
Radiographic examination revealed a small metallic fragment 
in the anterior compartment of soft tissues of the left arm 
with no bony abnormality.  The clinical assessment was no 
objective evidence of neuromuscular abnormality in function 
or range of motion.

The appellant also underwent a VA neurological examination in 
October 1997.  He stated that he had had no change in the 
function of his left arm and hand since the initial injury.  
On physical examination the range of motion of each shoulder 
was full.  Strength in the left triceps was 1/5 and 5/5 in 
the biceps.  Extension and flexion at the wrists were 4+/5 
with decreased hand grip of 4/5.  Thumb to finger opposition 
was 4+/5.  The left triceps reflex was zero; left biceps 2; 
and left brachial radialis 1.  Abnormal activity was 
demonstrated by EMG/nerve conduction studies that the 
examiner stated was consistent with local trauma to the left 
biceps with history of shell fragment injuries in that 
muscle.  The diagnostic impression was SFW to the left 
proximal medial upper extremity with residual hemiparesis to 
the triceps and hand grip secondary to left median nerve 
damage.  The examiner stated that there was no pain 
associated with this injury.  The examiner also opined that 
the upper extremity defects sustained by the appellant 
secondary to the SFW were stable and not productive of any 
new functional disabilities.

After reviewing all the evidence of record, the Board finds 
that recent examinations have failed to reveal evidence of 
significant muscle fascia loss or other moderately severe 
findings referable to the left biceps such as would warrant 
an increased rating.  Moreover, there is not now, nor was 
there in service, any indication of bony fracture which would 
provide indicia that there was severe muscle damage to the 
group affected. 

The appellant has testified as to some weakness, and, in the 
view of the Board, that weakness is contemplated by the 
assigned rating.  Moreover, fatigue and limitation of 
function, which the appellant specifically denied during his 
October VA examination, and other such findings are 
contemplated in the assignment of the instant rating.  See 
38 C.F.R. §§ 4.45, 4.56, 4.72.  As such, the provisions of 
38 C.F.R. §§4.40, 4.45, 4.59, do not provide a basis for a 
separate compensable rating.

In summary, given the findings from the last few VA 
examinations, such as the fact that there was essentially no 
loss of flexion of the left elbow when compared to the right, 
normal forward elevation and abduction of the left shoulder 
along with a basically undetectable scar with no loss of 
muscle substance and a palpable fragment, the Board concludes 
that findings required for "moderately severe" or "severe" 
muscle damage are not shown.  

Based upon the evidence of record, the present symptomatology 
more nearly approximates the criteria for a 10 percent rating 
for moderate impairment of the muscles of Group V, and the 
appellant's service-connected residuals of a shell fragment 
wound of the left arm are more appropriately evaluated as 10 
percent disabling under Diagnostic Code 5305.  Review of the 
October 1997 VA examinations shows that: the left elbow 
showed range of motion equal to the right; strength of the 
left biceps was 5/5 and 1/5 for the left triceps; range of 
motion of the left shoulder was termed normal with no pain; 
the left elbow and shoulder exhibited no fatigability, pain, 
or changes in range of motion or strength; there was no 
atrophy of the muscles noted in the left arm or forearm; 
there was no excess fatigability, incoordination, or pain 
upon movement of the left shoulder or elbow; there was no 
atrophy of the left arm compared to the right; and pain did 
not limit the functional ability of the left upper extremity.  
Based on the foregoing, it is clear that the 10 percent 
disability rating currently assigned most closely defines the 
appellant's disability resulting from his service-connected 
residuals of a SFW of the left arm, with Muscle Group V 
involvement, under Diagnostic Code 5305.

A rating in excess of 10 percent under Diagnostic Code 5305 
currently is not warranted under the facts of this case, 
because there is insufficient evidence of such moderately 
severe symptoms as entrance or exit scars indicating track of 
missile through one or more muscle groups, indications of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, or tests of 
strength and endurance which demonstrate positive evidence of 
impairment when compared with the sound side.  See 38 C.F.R. 
§ 4.56.  

The Board has also considered whether the appellant is 
entitled to a separate disability evaluation for paralysis of 
the median nerve, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  38 C.F.R. § 4.55 states that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  In this case, Diagnostic Code 
5305 states that injury involving Muscle Group affects elbow 
function.  However, the current medical evidence reflects 
that the SFW also affects hand grip secondary to left median 
nerve damage.  Obviously, there is muscle injury and 
peripheral nerve damage in the appellant's case that affects 
entirely different functions and may therefore be separately 
rated.

According to Diagnostic Code 8515, mild median nerve 
paralysis is 10 percent disabling.  The appellant does not 
have limitation of motion, pain on motion or atrophy of the 
hand or wrist.  However, he does show slight weakness on 
wrist flexion and slightly decreased hand grip.  In the 
Board's opinion, this disability picture is consistent with 
mild incomplete paralysis, median nerve, and warrants a 10 
percent rating under Diagnostic Code 8515.  In combination, 
the residuals of the SFW to the left arm are 20 percent.  
38 C.F.R. § 4.25.

Consideration has also been given to the possibility of the 
assignment of a separate rating for the left upper arm scar.  
In this case, the presence of a tender or painful scar has 
not been demonstrated nor has the scar been demonstrated to 
be poorly nourished with repeated ulceration.  The color 
photograph of the scar taken in January 1997 reveals that the 
scar is barely discernable.  In addition no limitation of 
function not already compensated has been shown.  See 
Diagnostic Codes 7803-7805.  As such, the presence of the 
scar on the left arm does not provide a basis for the 
assignment of a separate rating for it.  See also Chelte v. 
Brown, 10 Vet. App. 268 (1997).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

D.  Scar, left side of back.

The rating schedule provides that scars not located on the 
head, face, or neck, and not the result of a burn, warrant a 
10 percent evaluation if they are superficial, poorly 
nourished, with repeated ulceration, or if they are 
superficial, tender, and painful on objective demonstration.  
See Diagnostic Codes 7803 and 7804.  Otherwise, a scar will 
be rated under Diagnostic Code 7805, based on the limitation 
of function of the anatomical part affected.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

In this case, the appellant has a scar on the left side of 
his back that has been objectively shown on evaluation.  
However, no evidence of exudation or constant itching, 
extensive lesions, or marked disfigurement was demonstrated.  
Examination of the color photograph taken in conjunction with 
the January 1997 medical examination indicates that the scar 
is barely discernable.  Also, the appellant has not alleged 
that the scar on the left side of his back causes exudation, 
constant itching, extensive lesions, or marked disfigurement.

The appellant underwent a VA medical examination in February 
1948.  On physical examination, a small nontender scar was 
observed on the left back near the scapula.  The examiner 
stated that there was no limitation of motion due to the 
scar.  He further stated that the scar was one centimeter by 
one half centimeter and almost faded out.  The appellant was 
subsequently examined in November 1991.  On physical 
examination, a faint old healed scar was observed in the area 
of the left scapula.  The examiner did not indicate that the 
scar was tender or attached to the underlying musculature.  
The appellant underwent another VA medical examination in 
January 1997.  He did not voice any complaints as to the scar 
near his left scapula and no clinically significant scar was 
observed.  A color photograph of the scar reveals that it can 
barely be seen.  

The evidence of record demonstrates that the appellant's scar 
in the area of the left scapula has not been shown to have 
changed for the worse in any way since the February 1948 VA 
examination, nor has it ever been demonstrated to cause 
impairment of any kind.  The scar has never been demonstrated 
to be anything like a superficial scar that is poorly 
nourished with repeated ulceration, nor has it been shown to 
be tender or painful on objective demonstration.  As well, 
the scar has not shown to cause limitation of function of any 
of the anatomical parts affected nor has it been demonstrated 
to be attached to the underlying musculature.

Based on the foregoing, the Board concludes that the criteria 
for a compensable evaluation for the scar on the left side of 
the back have not been met.  Therefore, the appellant's claim 
must be denied.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107. 

II.  Timeliness of NOD.

Appellate review of an adverse decision of the RO is 
initiated by a Notice of Disagreement (NOD) and completed by 
a substantive appeal after a Statement of the Case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302.

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO, and a desire to 
contest the result.  38 C.F.R. § 20.201.  An NOD must be 
filed within one year from the date of mailing of notice of 
the result of the original review or determination.  
38 U.S.C.A. § 7105.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
by the Board unless it is in conformity with these 
provisions.  38 U.S.C.A. § 7108. 

The RO issued a rating decision that denied the appellant's 
claim of entitlement to direct service connection for a right 
eye disorder in April 1993.  The appellant was notified of 
that decision by a letter dated May 19, 1993; included in the 
notice letter was information concerning time limits and 
appeal procedures and rights.  The appellant sent a VA Form 
9, Appeal to the Board, to the RO that was dated in may 21, 
1993 and was received on May 25, 1993.  

The VA Form 9 was in response to the Statement of the Case 
(SOC) sent to appellant on May 3, 1993, on the issues of 
increased evaluations for the left eye and left arm 
disabilities and individual unemployability.  However, 
language found in the response can be construed as an NOD to 
the denial of service connection for right eye disability on 
a direct basis.  In pertinent part, the appellant refers to 
blurred vision in service and to pain in both eyes proximate 
to service.  

In the Board's view, a liberal reading of the VA Form 9 of 
May 1993 shows disagreement on the veteran's part with the 
denial of direct service connection for the right eye 
disability.  This being the case, the rating decision of May 
1993 that denied for service connection for right eye 
disability on a direct basis remains open.  It should also be 
noted that in the VA Form 9 of May 1993, he states that 
states "By losing one eye, the other eye is under strain all 
[a veteran's] life."  This appears to be a claim for 
secondary service connection for a right eye disability.

Further action on the claim for service connection for right 
eye disability is dealt with in the remand appended to this 
decision.



ORDER

Entitlement to a compensable evaluation left ear hearing loss 
is denied.

Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent disabling, is denied.

An increased evaluation for residuals of a SFW of the left 
upper arm is granted, subject to the criteria that govern the 
payment of monetary awards.

An compensable evaluation for a scar of the left side of the 
back is denied.

The appellant filed a timely appeal as to the May 1993 rating 
decision, which denied direct service connection for a right 
eye disorder.


REMAND

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.  This W.W.II era veteran is now over 77 years 
old.  He apparently has not worked since September 1986, and 
his past employment has included jobs as a poultry farmer and 
a general contractor.  The only disabilities rated thus far 
by the RO are a SFW scar left side of back (0%); SFW of the 
upper left arm with retained fragment (20%); left eye 
enucleation with inability to wear prosthesis and without 
disfigurement (50%); tinnitus (10%) and right ear hearing 
loss (0%).  The combined service-connected evaluation is 60 
percent.  However, there is a pending claim as to service 
connection for right eye disability.

The Board also notes that while a social and industrial 
survey was been performed pursuant to the November 1996 
remand, the social worker did not address the question of 
whether or not, and to what extent, the appellant suffers any 
impairments of social and industrial functioning due to his 
service-connected disabilities.  See Stegall v. West, 11 Vet. 
App. 284 (1998).  The social worker must identify the 
conditions which limit the appellant's employment 
opportunities.

Review of the medical evidence of record indicates that the 
appellant suffers from coronary artery disease, lung disease, 
prostate cancer, diverticulitis and left ear hearing loss; 
none of these non-service connected disorders have been rated 
by the RO.  Follow-up must be made concerning the severity, 
extent or current status of those conditions and any other 
medical problem that is not currently rated.

The medical evidence of record is insufficient for the Board 
to render a decision on the degree of social and industrial 
inadaptability that can be attributed to the service-
connected disabilities, as opposed to other non-service-
connected conditions.  The VA has a duty to assist the 
appellant in developing facts pertinent to a potentially 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159.  The considerations described above require a search 
for relevant medical records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, and in order to ensure 
that the appellant will be afforded full due process, the 
case is REMANDED for the following: 

1. The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service and non-service-connected 
disorders should be noted.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  After completion of the above, the RO 
should readjudicate the individual 
unemployability claim and the claim for 
direct service connection for right eye 
disability.  The RO should also 
adjudicate the claim for secondary 
service connection for the right eye 
disability.  When this development has 
been completed, the appellant must be 
issued a Statement of the Case on the 
issue of service connection for right eye 
disability.  He should also be informed 
that he must submit a substantive appeal 
in order to perfect an appeal as to that 
issue.  He should also be furnished an 
appropriate Supplemental Statement of the 
Case if indicated.

If the benefits sought are not granted, the case should be 
returned to the Board for further appellate consideration, 
after compliance with appropriate appellate procedures, 
including issuance of a Supplemental Statement of the Case.  
It is requested that this statement specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


           
     NANCY I. PHILLIPS
     Member, Board of Veterans' Appeals


 


